Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Blue Calypso, Inc. a Delaware corporation (the Company), on Form 10-K for the period ending December 31, 2012 as filed with the Securities and Exchange Commission (the Report), I, William Ogle, Chief Executive Officer , certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350), that to my knowledge: (1) The Annual Report on Form 10-K for the year ended December 31, 2013 (the Report) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ David Polster David Polster Chief Financial Officer Date: March 14, 2014
